HLED

FEB 2 1 2019

C|e(k, U S Distn'ct Court
Dlstrict Of Montana

IN THE UNITED STATES DISTRICT COURT B""""QS
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 18-101-BLG-SPW-l

Plaintiff,
Vs. ORDER
JOE ROY MICHAEL,

Defendant.

 

 

Upon the United States’ Unopposed Motion for Leave to File Plea
Agreement Under Seal (Doc. 81), and for good cause being shown,

IT IS HEREBY ORDERED that the Untied States’ Motion is GRANTED.

The United States may file the plea agreement under seal.

J'I'
DATED this qy/ day 0fFebruary,2019.

SUSAN P. WATTERS
United States District Judge

 

